ORDER
RAKER, J.
This matter came before the Court on the Petition of the Attorney Grievance Commission of Maryland and the Respondent, Diane Leigh Davison, to suspend Respondent from the practice of law for a period of Ninety (90) Days, effective immediately.
The Court having considered the Petition, it is this 22nd day of July, 2004,
ORDERED, that the Respondent, Diane Leigh Davison, be, and she is hereby, suspended from the practice of law in the State of Maryland for a period of ninety (90) days, effective immediately, and it is further,
ORDERED, that Respondent, Diane Leigh Davison, shall comply with the conditions stated in Maryland Rule 16-760, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Diane Leigh Davison from the register of attorneys and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in the State.